YOUNG, Judge.
Robert Crownover was convicted of Escape and Theft. He appeals arguing the evidence was insufficient to sustain his convictions. We affirm.
Crownover was a trustee at the Pulaski County Jail. On March 7, 1980, about supper time, he and another trustee were missing. About that same time, a car was reported stolen. The vehicle was seen headed south on State Road 119 at a high rate of speed. The sheriff investigated and found the car abandoned. Two sets of footprints were visible in the one inch of snow and led away from the car. Following the prints over the road, across the fields and through the woods to a farmer’s house, a policeman found Crownover and the other trustee squatting under some bushes. Those facts are enough to support an inference that they stole the ear and also to prove they escaped from jail.
Crownover argues that the jury’s conclusion that he exercised control over the car could only be conjecture. He says that no one put him in the car. The circumstances place him in the car, either driving or riding, and obviously out of jail. No permission was granted to either trustee to possess the car or to leave the county jail. He should not have been in the car and should have been in jail instead of squatting under a Juniper bush in farmer Galbreath’s yard. Williams v. State, (1979) Ind., 395 N.E.2d 239.
Affirmed.
MILLER, P. J., and CONOVER, J., concur.